Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Detailed Action
This is responsive to Applicant’s Amendment filed on November 23, 2021.  Claims 1, 3, 5, 11, 13, 15, and 16 have been amended; Claims 2, 4, 7, 9, 12, and 14 have been canceled; Claims 17-21 have been added.  Therefore, claims 1, 3, 5-6, 8, 10-11, 13, 15-16, and 17-21 are currently pending.
The following is an examiner’s statement of reasons for allowance: The art of record, especially Nakamura, does not singularly or in combination disclose an automatic driving system with driver monitor to detect the  state of a driver capable of performing a driving operation  with the features of “when the driver monitor detects, in response to the forward monitoring request, that the driver is not in the forward monitoring state, output a driving takeover request for requesting the driver to hold a steering wheel of the vehicle to take over driving” ;  and “when the driver is detected, in response to the driving takeover request, to be holding the steering wheel of the vehicle, transition the vehicle to a manual driving mode such the vehicle travels through the second environment under the manual driving mode,” as recited in amended independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-272-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                    

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661